FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MAGDALENA GARCIA DE AGUIRRE,                     No. 13-74423

               Petitioner,                       Agency No. A095-654-818

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Magdalena Garcia de Aguirre, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing her appeal

from an immigration judge’s denial of a continuance. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion for a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance and review de novo constitutional claims. Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion or violate Garcia de Aguirre’s due

process rights by denying her an eighth continuance to request revalidation of her

previously revoked I-130 petition, where Garcia de Aguirre had no qualifying

relative currently willing and able to file the affidavit of support necessary to

revalidate her petition, and the possibility that her future daughter-in-law might file

the affidavit was speculative. See id., 526 F.3d at 1247 (no abuse of discretion in

denying a motion for a continuance where the relief sought was not available to

petitioner); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due

process challenge, an alien must show error and prejudice).

      Contrary to Garcia de Aguirre’s contention, the BIA provided sufficient

reasoning and detail in its opinion. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (“What is required is merely that [the BIA] consider the issues

raised, and announce its decision in terms sufficient to enable a reviewing court to

perceive that it has heard and thought and not merely reacted.” (citation and

quotation marks omitted)).

      Garcia de Aguirre’s request for mediation is denied.

      PETITION FOR REVIEW DENIED


                                           2                                        13-74423